DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed January 28, 2022 have been fully considered but they are not persuasive.
The Examiner cited 30 paragraphs of Dibben because those are relevant to understand the figures cited in the art rejection.  It is noted that Dibben discloses 26 paragraphs and 215 paragraphs.  The Examiner’s citations are concise and directly relevant to the embodiment which anticipates original claim 1.  The Applicants have not shown any error in the Examiner’s reliance on these figures to form a §102 anticipation rejection (i.e. by persuasively arguing that they are from different embodiments).  The figures and the relevant paragraphs were clearly cited and provided to the Applicants (Remarks, page 12, footnote).  If the Applicants require assistance in understanding a specific citation (to a figure, a paragraph, etc.), they are requested to highlight that citation so that the Examiner may offer additional guidance or explanation.  
Original claim 1 recited the foreign object detection device and did not recite any limitations directed to a separate power transmission sub-system.  In fact, the Applicants include “dependent claims 5-7” in their discussion of what the reasonable person would have understood regarding the claimed device (Remarks, page 13, first full paragraph).  That the separate power transmission sub-system was only recited in claims 5-7 means that it was not intended to be included in claim 1.  If there were 
The Applicants summarize Dibben and recite that it does not anticipate the recited device.  But the claim has been amended to include the wireless power sub-system from claims 5 and 6.  Thus, the anticipatory rejection is no longer relevant, as it would be replaced with the obviousness rejection that combines Dibben with Yamamoto.
The Applicants state “Such modification is neither taught nor suggested by Dibben.” (Remarks, page 13, top).  In a §103 obviousness rejection, the suggestion to modify a primary reference comes from the secondary reference.  It is Yamamoto’s disclosures of two equivalent devices (figures 10, 14) that would motivate the skilled artisan to modify Dibben.  The suggestion to modify Dibben would not come from Dibben itself (otherwise, it would not be a “modification”, but a part of the original disclosure, thereby qualifying as an anticipatory reference). 
In addressing Yamamoto, the Applicants appear to be focusing on how Yamamoto accomplishes its foreign object detection (Remarks, page 14).  But the art rejection has already relied on Dibben for this structure and functionality (generating an EM field in a coil and measuring a parameter across the coil).  Yamamoto was cited for its teaching of the obviousness of having either a shared coil set (power and foreign objection detection) or two distinct coil sets (separate power and foreign objection detection).  The art rejection below has been rewritten to make this clearer. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Any arguments should address why the claims are an improvement over the combination (not any one reference individually).  The art rejection of claims 5-7 (which will now be applied to claim 1) is an obviousness rejection that relies on the combination of Dibben and Yamamoto.  The Applicants cannot rebut the art rejection by addressing the references individually.  
The same analysis applies to claims 13 and 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dibben (US 2012/0175967) in view of Yamamoto (US 2016/0336759).
With respect to claim 1, Dibben discloses a device for detecting a foreign object (fig 7-9, 15, 21; par 17, 138-167, 183-187, 201-204) in a wireless power transfer system, the device comprising: 

an array of coils (12n) operatively coupled to the injection unit and configured to receive the first AC power signal and generate a first electromagnetic field via a first coil of the array of coils; and 
a detection unit (116) operatively coupled to the array of coils (via 114) and configured to:
measure a parameter of at least the first AC power signal across the first coil (fig 6, item 114; fig 15, items 312, 114; par 150, 166-167, 185-186); and 
detect the foreign object within the first electromagnetic field based on a change in the parameter (par 17, 151, 161-163, 165, 185-186).  
Dibben discloses a foreign object detector.  The Dibben detection system injects an AC signal onto a coil array and measures DC and AC parameters.  Dibben discloses that a power transfer mode is paused to enter into the foreign objection detection mode, during which power is “injected” (figure 8; par 160).  Then Dibben measures and detects a change in the AC parameters (downstream of the inverter) to indicate the presence of a foreign object.  Figure 15 is disclosed as being equivalent to figure 6 (see par 183) – this figure discloses additional AC parameters are measured. Thus, citations to figure 15 are not a modification of figure 6. 

Dibben discloses the injection unit feeding the array of coils, but teaches that these coils are shared with the power transmission sub-system.  Dibben does not expressly disclose a separate coils for an adjacent power transmission sub-system.  Yamamoto discloses a device for detecting a foreign object (fig 10, 14; par 138-144) in a wireless power transfer system, the device comprising separate foreign objection detection coils (fig 10, items 11n) and power transmission sub-system coils (31n).  
Yamamoto teaches the equivalence of having the two coils sets being different (fig 10) or shared (fig 14).  Figure 14 is equivalent to Dibben’s disclosure (shared coils).  Thus, Yamamoto provides the suggestion to modify Dibben to have its shared coils be more like figure 10 (separate power and foreign objection detection coils).  When combined, the Dibben coil array would be “positioned within a second electromagnetic field associated with the primary coil” (where that primary coil is in a different sub-system, see Yamamoto fig 10).
Yamamoto discloses the two AC power signals, but does not expressly disclose that they are different.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to make them different frequencies.  The motivation for doing so would have been three-fold:
1)  The frequency selected is a result effective variable.  MPEP §2144.05.  The skilled artisan would have been aware of the many available frequencies for wireless power transfer and the benefits/drawbacks of each.

3)  The power transmission sub-system is not claimed.  The claim scope is limited to the foreign objection detection device.  Since the power transmission is not claimed, its frequency could be changed without modifying the injection unit, the coil array or the first AC signal frequency.
With respect to claim 2, Dibben discloses the parameter of the first AC power signal comprises at least one of current, a voltage, power, and a phase angle between the voltage and the current of the first AC power signal (par 161).22 324088-1  
With respect to claim 3, Dibben discloses the detection unit comprises a sensing sub-unit (110, 112, 312 and/or 114) electrically coupled to the injection unit and configured to measure the parameter of at least first AC power signal.  The use of “at least” infers that the DC power signal (deleted from the claims) may still be considered as one of the measured parameters. 
With respect to claim 4, Dibben discloses the detection unit further comprises a processor (116) electrically coupled to the sensing sub-unit (see fig 21) and configured to: 

detect the foreign object if the change in the parameter is greater than a threshold value (par 17, 151, 161-163, 165, 185-186); and 
generate a control signal if the foreign object is detected (par 125, first sentence).  
Dibben discloses the comparison to a threshold in paragraph 167.  Is noted that this limitation would also be obvious, as Dibben explicitly discloses being able to distinguish between the presence and absence of a foreign object.  This is evidence of a threshold by which the measured parameter is compared to detect the status of the transmission system. 
Dibben discloses that a foreign object detection results in a transmitter shutdown.  The manner by which the comparison functionality notifies the rest of the transmitter that it is time to shut down is interpreted as the generation of a control signal.  Without a generated control signal, the comparison mechanism would have no manner by which to share its results. 
With respect to claim 5, Yamamoto discloses the detection unit (10) further comprises a communication sub-unit (to communicate between 10 and 34) configured to transmit the generated control signal to cause the power transmission sub-system (34) to cease transmission of a second AC power signal (applied to 31n; par 187) having the second frequency a power reception sub-system (40), and wherein power of the second AC power signal is greater than power of the first AC power signal (see below).23 324088-1  

Yamamoto does not expressly disclose that the second AC power signal has a higher power than the first.  Setting their values in this manner would have been obvious.  There are only three options (first power is greater, they are both the same, first power is lower).  The reference does not state that they are greater.  Selecting from a finite number of identified, proven solutions, each with a reasonable expectation of success is obvious through the “obvious to try” rationale.  MPEP §2143(E).  Further, the skilled artisan would understand that the second power is intended for wireless power transmission.  This power must bridge the wireless gap to the receiver and be strong enough to be absorbed by the receiver to power the load.  The skilled artisan would have understood that this power is “greater” than a measuring power used to detect the presence of a foreign object (that is both closer than the receiver and does not need to be powered). 
When combined, Yamamoto’s communication sub-system would be “operatively coupled” to the Dibben processor to send the cease transmission command when appropriate. 
With respect to claim 7, Yamamoto discloses coils in the array of coils are arranged to form at least one of a square pattern (see fig 12A), a hexagonal pattern, one or more layered structures, and wherein coils are coupled to one another in series, parallel (see fig 10), or a combination thereof.  

With respect to claim 8, Dibben discloses each of the array of coils (12n) is individually coupled to the injection unit (see fig 21).  The coils are connected in parallel, thereby making “each” of them individually coupled to the inverter.
With respect to claim 9, Dibben discloses a plurality of switches (fig 26, item SW-n), wherein each of the switches is coupled to the injection unit and a corresponding coil of the array of coils (see figure).  
With respect to claim 10, Dibben discloses the detection unit (116) is electrically coupled to the plurality of switches and configured to activate each of the switches to transmit the first AC power signal from the injection unit to the corresponding coil of the array of coils (par 207-208).  Dibben discloses the switches are individually actuated.  Whatever mechanism controls them to open/close is interpreted as part of the “detection unit”.
With respect to claim 11, Dibben discloses the detection unit is configured to select and drive one or more coils of the array of coils for transmitting the first AC power signal by activating a corresponding switch of the plurality of switches (par 207-208), and wherein the one or more coils are selected to24324088-1 concurrently generate the first electromagnetic field corresponding to the first AC power signal (inherent – when an AC signal is applied to these coils, they will inherently generate an electromagnetic field to interact with, and be affected by, a foreign object).  

With respect to claims 13-18, Dibben and Yamamoto combine to disclose the apparatus necessary for completing the recited method steps (see also Dibben figure 5), as discussed above in the art rejections of claims 1-5, 9 and 11.  Claims 13-14 correspond to claims 1-2, respectively.  Claim 15 repeats the limitations of both claims 3-4. Claim 16-18 correspond to claims 5, 9 and 11, respectively. The references are analogous, as discussed above. 
With respect to claim 19, Dibben and Yamamoto combine to disclose the wireless power transmission system, as discussed above in the art rejection of claims 1 and 5.  Dibben discloses the foreign object detection sub-system (see art rejection of claim 1).  Dibben is modified by Yamamoto to have the shared coils replaced with separated coils, such that the foreign objection detection coils (11n) or different than those used for wireless power transmission (31n).  The rest of claim 19 repeats the limitations of claim 5, with slightly different wording that does not affect the art limitation analysis.  The references are analogous, as discussed above. 

With respect to claim 23, Yamamoto discloses the foreign object detection sub-system comprises a mat substantially enclosing at least the injection unit and the array of coils, and wherein the mat is detachably coupled to the power transmission sub-system (see fig 12A-B; par 150-151).  Yamamoto discloses the detection coils and power coils are on different layers and Dibben discloses the coils are located within a mat (fig 25, item 1202).  The combination does not expressly disclose two “detachably coupled” mats.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to separate the combination’s coil layers into two mats, such that they can be connected and disconnected, as needed.  The separation of formerly integral components is an obvious modification.  MPEP §2144.04(V)(C). 
The physical grouping of the coils does not affect their electrical functionality. 
With respect to claim 24, Dibben discloses the mat (see fig 25).  The recited properties of the mat are obvious for the following reasons:
A thermally conductive material.  Dibben’s mat is not disclosed as preventing any heat transfer.  Any amount of heat transfer from one location to another makes it “thermally conductive”.
An electrically insulating material.  Dibben’s mat is disclosed as enabling each coil to be individually activated.  This obviously means the mat is electrically insulating.  Otherwise, the coils would be shorted together.  
Wherein the mat comprises at least one of a flexible material and a hard material (par 206; the “ferrite back plate” is either hard or flexible).29 324088-1  This is a 
With respect to claim 25, Dibben discloses the mat is configured to conform to a shape corresponding to a position of the power transmission sub-system (par 206).
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836